Title: From Thomas Jefferson to Tobias Lear, 5 November 1793
From: Jefferson, Thomas
To: Lear, Tobias



Dear Sir
Germantown Nov. 5. 1793.

Your favor of Oct. 10. reached me at Monticello only the night before my departure; that of Nov. 1. last night. I have thrown upon paper very roughly such notes as my memory enables me to make, for my papers are not at present at this place. I also inclose letters to such acquaintances
 
of mine as I think may be most useful to you. There are none to London, because I have none there, and you will easily get them from everybody; and only one to Dumas, at Amsterdam, because Mr. Greenleaf will so perfectly introduce you there. I could only have given you letters to the V. Staphorsts & Hubbard, with whom Mr. Greenleaf is particularly connected. I have given you none to political men in Paris, because all my friends there have been turned adrift in the different stages of the progression of their revolution. I add my sincere wishes for your success and safety, and assurances of perfect esteem & attachment from Dear Sir your friend & servt

Th: Jefferson


P.S. I retire decidedly the 1st. day of January next.

